Citation Nr: 0709894	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-06 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, 
type II, as a result of exposure to herbicides.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1965.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision in 
which the RO denied the benefits sought on appeal.  The 
veteran perfected an appeal to the Board.

As a preliminary matter, the Board notes that, in October 
2006, after the certification of the appeal to the Board, the 
veteran submitted evidence to the Board without a waiver of 
consideration of this evidence by the agency of original 
jurisdiction (here, the RO).  However, the Board finds that 
this evidence does not have to be referred to the agency of 
original jurisdiction before the Board makes its decision 
because the evidence is not pertinent to the veteran's claim 
for service connection for hypertension.  The evidence 
received consists of a statement from the veteran, a letter 
from the veteran to his Congressman, and two "buddy 
statements" which assert that the veteran was in Vietnam 
while in service.  All of this evidence goes to the issue of 
whether or not the veteran served in Vietnam.  This issue is 
relevant only to the veteran's claim for service connection 
for diabetes mellitus, and not to his claim for service 
connection for hypertension.  See 38 C.F.R. §§ 20.1304 
(2006). 

The Board's decision on the claim for service connection for 
hypertension is set forth below.  The claim for service 
connection for diabetes mellitus is addressed in the remand 
following the order; that matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is needed.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Hypertension was not shown in service or for many years 
thereafter, and there is no medical evidence or opinion even 
suggesting a medical relationship between hypertension and 
service (to include evidence that hypertension was manifest 
to a compensable degree within one year of discharge from 
service).  


CONCLUSION OF LAW

The criteria for service connection for hypertension are not 
met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159,  3.303, 3.307, 
3.3.09 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Id.  

By letter dated in July 2003, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  It also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  It told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.  After the letter, the veteran was afforded opportunity 
to respond before the claim was adjudicated.

The Board points out that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
apply to all five elements of a service connection claim.  
Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
has not provided notice to the veteran on the include the 
last two elements; however, the veteran is not prejudiced by 
this omission.   As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Because the Board's decision herein denies 
the claim for a higher rating, no effective is being, or is 
to be, assigned; hence, there is no possibility of prejudice 
under the notice requirements of Dingess/Hartman.  The Board 
also points out that the veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.  

Accordingly, the Board finds that any error in the content of 
VCAA-compliant notice is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (rejecting the argument 
that the Board lacks authority to consider harmless error). 

The Board also notes that, pursuant to the VCAA and its 
implementing authority, VA must also make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2006).  In connection with the current appeal, VA 
has of record private medical records, VA treatment records, 
and service medical records.  There is no indication of any 
necessary further development to obtain existing records or 
to create any evidence for consideration in connection with 
the claim.  VA has not provided the veteran with an 
examination in connection with the claim for service 
connection; however, because a prima facie claim for service 
connection has not been presented, VA examination is not 
required.  

An examination or opinion is necessary to make a decision on 
the claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  As discussed 
below, none of these requirements is met in this case; hence, 
no VA examination is required.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. §  3.159(c)(4)(i).  See also Wells v. Principi, 326 
F. 3d. 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium).

For the foregoing reasons, the Board finds that VA has 
satisfied its duties to notify and assist pursuant to the 
VCAA.  The claim is ready to be considered on the merits.  



II. Service Connection

The veteran asserts that he has hypertension caused by his 
service in the United States Air Force.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection for certain "chronic diseases," such as 
a cardiovascular disease like hypertension, may be granted, 
on a presumptive basis, if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by contrary evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

After having carefully reviewed the evidence of record in 
light of the above-noted legal authority, the Board finds 
that service connection for hypertension is not warranted.  

The service medical records reflect no finding or diagnosis 
of hypertension or any elevated blood pressure during 
service.  The report of veteran's July 1965 separation 
examination shows that his blood pressure at that time was 
122/74.  This is the only competent medical evidence of 
record from the veteran's service until 2003.  Private and VA 
medical treatment records beginning in 2003 document 
treatment for various conditions, to include essential 
hypertension.  However, There also are no post service 
treatment records to show that hypertension was manifested to 
a compensable degree within one year following the veteran's 
discharge from service.  On the contrary, as indicated above, 
hypertension was not shown until many years after service.  
Significantly, there is no medical evidence or opinion even 
suggesting a medical nexus between hypertension and service.  

In an August 2003 statement, the veteran asserts that his 
private physician "diagnosed [his] high blood pressure upon 
[his] return from Vietnam in 1965."  However, hearsay 
medical evidence, as transmitted by a lay person, is not 
competent evidence because the connection between what a 
physician said and the lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Finally, while the veteran may well believe that there is a 
medical relationship between hypertension and service, he 
cannot support his assertions on the basis of his assertions, 
alone.  The veteran is certainly competent to assert his 
symptoms.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91-93 
(1995).  However, questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson without the appropriate medical training or 
expertise, he simply is not competent to render a probative 
(i.e., persuasive) opinion on such a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In sum, there is no competent evidence to support any finding 
of in-service hypertension, hypertension within one year 
following service, or a medical nexus between the post-
service diagnosis of hypertension and service.  Thus, the 
claim for service connection must be denied, and the benefit-
of-the-doubt rule is not for application.  See Gilbert, 1 
Vet. App. at 55.


ORDER

Service connection for hypertension is denied.


REMAND

Service connection for diabetes mellitus, type II, has been 
denied because VA determined the veteran did not serve "in 
country" in Vietnam.  The veteran's DD214 shows that he was 
awarded the Armed Forces Expeditionary Medal (AFR 900-10).  
The veteran claims that this medal is proof that he served in 
Vietnam.  The Board finds that this issue has not been 
adequately developed or addressed.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO/AMC should send a request to 
the United States Air Force asking it to 
confirm whether or not: (1) the veteran 
served in Vietnam; (2) the Armed Forces 
Expeditionary Medal was awarded for any 
campaign during the veteran's active 
service other than Vietnam, and if so, if 
the veteran qualified for the medal for a 
campaign other than Vietnam; and (3) the 
Armed Forces Expeditionary Medal (900-10) 
was awarded to any service member who did 
not serve in Vietnam, Laos, or Cambodia 
during the veteran's active service, and 
if so, were any service members who served 
in Thailand, but not Vietnam, during the 
veteran's active service awarded the 
medal.  

2.  The RO/AMC should then readjudicate 
the claim for service connection for 
diabetes mellitus.  If the claim is 
denied, the RO/AMC must address the 
veteran's Armed Forces Expeditionary Medal 
(900-10) and why the awarding of that 
medal is not sufficient to show that the 
veteran served in Vietnam.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case, and afforded an appropriate 
period of time for response before the 
claims file is returned to the Board.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


